MEMORANDUM **
Jorjik Tsadourian, a citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review *237for abuse of discretion the denial of a motion to reopen, and review de novo claims of due process violations. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion in denying Tsadourian’s motion to reopen as untimely because the motion was filed more than 19 months after the BIA’s October 20, 2004 order dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and Tsadourian failed to establish grounds for equitable tolling, see Iturribarria, 321 F.3d at 897 (equitable tolling available where “petitioner is prevented from filing because of deception, fraud, or error, as long as the petitioner acts with due diligence”); see also Dela Cruz v. Mukasey, 532 F.3d 946, 949 (9th Cir.2008) (per curiam) (pending petition for review does not toll time limit for filing motion to reopen with BIA). Tsadourian’s contention that the denial of his motion to reopen violated due process therefore fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for due process violation).
In light of our disposition, we do not reach Tsadourian’s remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.